UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

Marvin Terrell Carter,              )
                                    )
            Petitioner,             )
                                    )
            v.                      )                 Civil Action No. 10-1490 (JDB)
                                    )
Simon T. Wainwright,                )
                                    )
            Respondent.             )
____________________________________)



                                  MEMORANDUM OPINION

       In this action for a writ of habeas corpus, petitioner, proceeding pro se, claims that he

was denied the effective assistance of counsel during parole revocation proceedings conducted in

the District of Columbia. He claims that his appointed counsel from the D.C. Public Defender

Service advised him to agree to an expedited revocation without adequately consulting him and

investigating his case. Petitioner seeks “to set aside, vacate, or correct his sentence and

. . . a [new] parole hearing . . . .” Petition for Writ of Habeas Corpus/Motion to Vacate Parole

Revocation Decision [“Pet.”] at 1.

       Pending before the Court are petitioner’s motion for summary judgment and the United

States’ subsequently filed motion to dismiss the petition on the ground that it is moot. The

United States has shown that the challenged proceeding has been voided and that a new parole

revocation hearing is scheduled at petitioner’s current institution in Winton, North Carolina. See

United States Mot. to Dismiss Pet’r’s Pet. for a Writ of Habeas Corpus [Dkt. No. 9], Ex. J

(Notice of Action); Supp. to the United States’ Mot. to Dismiss [Dkt. No. 12]. Furthermore,
petitioner has not opposed the government’s motion. Hence, the Court will grant the United

States’ motion to dismiss the habeas petition as moot. A separate Order accompanies this

Memorandum Opinion.



                                                         s/
                                                  JOHN D. BATES
                                               United States District Judge
DATE: January 5, 2011




                                               2